Title: To Benjamin Franklin from Léonard Appée, 16 January 1783
From: Appée, Léonard
To: Franklin, Benjamin


	MonsieurCe 16 jenvier De la presente anée 1783De la tournelle à paris
Les Bonté que vous faite regallire [rejaillir] Sur un umbre [nombre] infinie De malhureux Et la justice Du congrés donc vous En nette [êtes] le digne réprésentant me fait prendre la liberté de vous adressé la présante pour imploré Votre protections, de plus Monsieur la justice de ma Cause me fait tout Esperé De Votre imtegrittée je reclâme dont monsieur 3 mois de gage quil mest dus pour mon Service En Callité [qualité] de Vonlontaire Sur la frégate amériquaine nommé la providence a raison de dix Ecus par mois En narmement [armement] á pinbœuf [Paimboeuf] avec la frégate la Bostonne toute deux destinée pour Boston ou nous arrivame a la fin dotobre De la née [l’année] 1778 lescadre francaise alors muilliée En rade de Boston manquaÿ de monde, Et monsieur le Comte Destainstg optin [obtint] la permisions du Congrés de prendre toute les francois qui estoit abort de la fregate ámériquaine. Cest alors que je me Vie forcé de quitté une nation de quï javais recut mille Bienfait pour Servire a ma patrie je fut my abort du languedoc Vaisseaux amiral. Lors ce que je fut á bort je demanda a monsieur le comte destin ce quil pouvais me revénire de mon Service a vec les ameriquin ausy Bien que ma pard des 3 prise faite dans notre traversé consistant En une Caiche corsaire portant 12 canon un Bric Et un Brigantin chargé de Vain Et autre marchandise. Monsieur le comte D’estainstg promis de me faire payé Et man Voÿat [m’envoyat] a mr. de Bordat major de lescadre mais les affaire qui Survinre [survinrent] tant a la grénades qua Savannat ou il recut plusieur Blessure lon pechat [l’empêchat] de pansé a moy nous Somme revenut a Brest ou ont [on] me delivrat un Congés pour revénire á paris ce quil fut mon malheur par un differant que Jut [j’eus] avec un de mes Supperieurs Et je fut Condamné á 5 ans de gallere mon triste Sort ma Enpéché de pouvoir Vous adresseé mes representations plutot.
Jose donc Esperré que Vous aurés Egard a mes representations Et que touché Du deplorable Etât de mon Sort Vous Voudre Bien ma cordér ma demandes. Je joint a la presante lettre une autre que jay recut Du Commissaire ordonnateur De la marine de pinbœuf qui Vous Convaincra Monsieur de la réallité De mes juste representa[tions.] Jose tout esperré Monsieur De votre justice Et Suis de Monsieur le tres humble tres obéisant Serviteur
Léonard APPÉE
 
Notation: Jan. 16. 1783
